Opinion or tiib Coubt, Pleasants, J. This was a bill filed by assignees of a promissory note of Marshall E. Butler and his wife to foreclose an alleged mortgage also given by them to secure it. The averments and prayer vmre in the usual form. John R. Taylor and J. O. Small were also made parties defendant, as claiming some interest in the premises. The Butlers and Taylor were served with process personally, and Small by publication. Taylor having answered, it was dismissed as to him. The others failing to appear, were regularly defaulted, the cause referred to the master to take proofs and compute the amount due, and upon the coming in of his report, a final decree was entered according to the prayer. Defendants Butler, prosecute this writ of error upon the sole claim, that the instrument alleged to be a mortgage was not under seal, and therefore void. It was not made an exhibit to the bill, nor in any other way a part of it, but was -set forth briefly according to what was claimed to be its legal effect, adding: “ As by the said mortgage deed, ready to be produced in court, will more fully appear.” The master reported only Ms findings, without referring to any particular evidence. Nor was any preserved, stated, or referred to in the decree, which simply recites that the “'cause coming on for a final hearing upon the bill, the dismissal as to the defendant, John B. Taylor, the default of the defendants, Marshall E. Butler, Emma Agatha Butler and J. C. Small, the report of the said master and oral and documentary proof taken and heard in open court; and the court, being fully advised in the premises, doth find,” etc. There was no deposition taken nor any bill of exceptions or certificate of evidence. Thus the record contains no evidence that the instrument was not sealed as well as signed and delivered by the grantors, unless it be the following, which appears in the transcript next after the master’s report, but not as attached to, or part of it; “And afterward, to wit, on the same day, appears the original mortgage and note sued upon, filed with said master in chancery, on the 13th day of February, A. D. 1891, which mortgage and note is in the words and figures following, to wit,” etc., setting out what purport to be copies of the note and its indorsements, and of the mortgage, with certificates of its acknowledgment and filing for record. This copy shows no seal attached to the signature of either of the grantors. Across the face of each of these instruments, as copied, is written: “ Filed with me, this 13th day of February, 1891. Lyman Lacey, Jr., Master in Chancery.” This somewhat singular statement in the transcript does not show to whom or how the original “ appeared,” further than that it was to the master, by being filed with him. It does not import that they were ever filed by him with the clerk, in this canse. How the clerk got possession of them, if he did get it, and by what authority he copied them into the transcript, are matters of mere surmise. The hill distinctly averred the one here in question as a deed duly executed, acknowledged and recorded, and operating to convey the land in mortgage to secure the payment of the note, and stated a case fully entitling complainant to the relief prayed. By their default plaintiffs in error admitted the truth of these averments of its character and operation. The master saw and examined it. He found and reported it to be a mortgage deed. Ho exception was taken to his report or finding. If he did not also submit and file the instrument itself, as a part of it, how can the copy be regarded as properly in the record? And if he did. the presumption would he that the court also saw and examined it. The court found it to be a proper mortgage deed, and so declared by its solemn decree. Such finding and declaration, supported by the averments of the bill, the terms of the instrument, the acknowledgment and recording thereof, the report of the master, and the admission of plaintiffs in error, would induce the belief that the omission of seals from the copy in the transcript was an oversight of the copyist. They should not be beard to deny that it was sealed. Their claim, if true, is without merit, since it is manifest from the copjr itself that they intended it as a mortgage security for the payment of the purchase money. Decree affirmed.